Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.
Status of Claims
Claims 1, 5, 6, 11, 15, 16, and 19 have been amended.
No claims have been cancelled.
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 11 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn et al. (US PGPub 2014/0316812 A1) in view of Connery et al. (US PGPub 2015/0100348 A1).
In regards to claim 1, Hathorn discloses a method for controlling access to electronic healthcare records performed by a mobile device, the method comprising: 
transmitting a request for assistance from the mobile device to a provider device using a first mode of communication, wherein the request for assistance is generated in response to an input of a user of the mobile device or a condition of the user that is detected by the mobile device (¶ 121, 127 wherein a request for assistance is received from a mobile device to a provider device using a first mode of communication and is in response to a user input on the mobile device); 
In regards to:
receiving information authenticating an identity of the provider device; and 
providing, by the mobile device, an electronic authorization to the provider device when the identity of the provider device has been authenticated, the electronic authorization comprising a preauthorization maintained by the mobile device and configured in advance by the user to enable the provider device to immediately and directly access electronic healthcare records of the user 
(¶ 118 – 121, 137 where in a situation where the patient is unable to provide the necessary credentials to a provider and provider device, the system allows for the provider to scan the code on the user’s mobile device and be provided with further guidance on how access to the user’s PHR can be obtained, such as, but not limited to, being provided with the information to contact an online web or call-in center in order to then be provided with a PIN so as to gain access to the user’s PHR or, alternatively, allowing the patient to provide security levels that provides access to the service provider’s device without the needs of the patient entering their PIN or contacting a third party.  Accordingly, the system is further capable of allowing the user to establish various security levels and provide parameters that dictate who is allowed access to their PHR and how much access a provider can be provided with.; ¶ 118 “…the patient/member is provided with the ability to set the security level of the scannable code to permit emergency workers to gain access to the patient’s PHI upon scanning the patient’s scannable code or upon calling a call-in center.”; ¶ 119 “The system may be programed so that the initial downloading of the patient’s PHI upon scanning the patient’s scanning code at the healthcare delivery facility is limited in content to the EHR fields required for registration at the facility, and does not contain any information about insurance coverage.”; ¶ 120  “…the patient may also set the security level of the system to always permit the healthcare delivery facility to access the minimum PHI required for patient intake registration and patient medical screening exam (e.g., EMTALA complaint), but will permit the patient to protect additional protected PHI requiring further patient authorization to obtain such additional patient protected PHI.”; ¶ 137 “If a patient has enabled this option (e.g., via a subscription), EMS personnel can scan the QR code and a prompt will appear after the initial QR scan that asks whether the person scanning is a 911/EMS/paramedic or an ER/Hospital/Clinic staff.”; ¶ 124, 125, 133 wherein the user can pre-authorize a provider with access rights to their information.; ¶ 133 “Emergency personnel (or other hospital facility personnel) can use any smart phone with a QR reader to scan the code and within an instant access to the member’s medical profile to help guide them in treatment.”
As demonstrated above, Hathorn discloses various embodiments of how information can be acquired by an EMT and additional embodiments of how an EMT can acquire information upon scanning the code displayed by the mobile device.  Although Hathorn discloses an embodiment where emergency personnel are not pre-authorized to access the patient’s information or that additional steps must be taken after scanning the code in order to acquire more patient information, Hathorn also discloses an embodiment where the patient can set a security level where access is granted to the emergency personnel upon scanning the displayed code without requiring the personnel to contact a third party.
NOTE: To further expedite prosecution, in the event that the applicant does not agree that Hathorn discloses responder authentication, the Examiner refers to Connery, which also teaches this aspect of the invention.), 
wherein the electronic healthcare records of the user include healthcare records maintained by a plurality of electronic healthcare record systems operated by at least two different providers, each electronic healthcare record system requiring consent of the user to permit access to the electronic healthcare records of the user,
wherein the electronic authorization provided to the provider device by the mobile device serves as a limited consent of the user that enables the provider device to immediately and directly access a portion of the electronic healthcare records of the user including when the user is incapacitated, the portion of the electronic healthcare records being selected in advance by the user as being expected to be relevant or necessary during an emergency involving the user, and
[…]
(¶ 118 – 121, 137 wherein the provider’s device is granted access to the patient’s PHR information based on the authorization level that has been granted to the provider and wherein the mode of communication that this is performed is different from the first mode, wherein the first can be a phone call or display of a QR code (for example) while the second can be electronic communication over a communication network, e.g., online, Internet, or the like; ¶ 118 “…the patient/member is provided with the ability to set the security level of the scannable code to permit emergency workers to gain access to the patient’s PHI upon scanning the patient’s scannable code or upon calling a call-in center.”; ¶ 119 “The system may be programed so that the initial downloading of the patient’s PHI upon scanning the patient’s scanning code at the healthcare delivery facility is limited in content to the EHR fields required for registration at the facility, and does not contain any information about insurance coverage.”; ¶ 120  “…the patient may also set the security level of the system to always permit the healthcare delivery facility to access the minimum PHI required for patient intake registration and patient medical screening exam (e.g., EMTALA complaint), but will permit the patient to protect additional protected PHI requiring further patient authorization to obtain such additional patient protected PHI.”; ¶ 137 “If a patient has enabled this option (e.g., via a subscription), EMS personnel can scan the QR code and a prompt will appear after the initial QR scan that asks whether the person scanning is a 911/EMS/paramedic or an ER/Hospital/Clinic staff.”; ¶ 124, 125, 133 wherein the user can pre-authorize a provider with access rights to their information, thereby allowing the authorization to be provided to a provider in advance and further allowing the provider with access to the user’s records, which would include situations where the user is incapacitated.
NOTE: To further expedite prosecution, in the event that the applicant does not agree that Hathorn discloses responder authentication, the Examiner refers to Connery, which also teaches this aspect of the invention.).  
In summary, Hathorn provides a system and method wherein, using a mobile device, a user of the mobile device can control who is provided access to their medical records.  Hathorn discloses that the system and method allows a patient, using their mobile device, to control whether or not a service provider, using their own mobile device, should be granted access to their medical records.
With that said, Hathorn discloses a system and method of streamlining a medical situation for both the patient and a medical provider.  Specifically, Hathorn discloses that medical information (PHP and the like) is maintained by a service provider and access is provided to requesting users.  Despite this, Hathorn does not explicitly disclose whether it is old and well-known in the art for medical information to be maintained by more than one provider, as well as whether it is well-known in the art to store the information locally on the user’s device and having the user’s device transmit the information to a first responder’s device.
To be more specific, Hathorn fails to explicitly disclose:
responder identification and authentication; (See note provided above.)
wherein the electronic healthcare records of the user include healthcare records maintained by a plurality of electronic healthcare record systems operated by at least two different providers, each electronic healthcare record system requiring consent of the user to permit access to the electronic healthcare records of the user; and
wherein the electronic healthcare records of the user include a medical history that is communicated to the provider device from the mobile device when network access is unavailable.
However, Connery, which is also directed towards making a user’s medical information available to a provider, teaches that it is not only old and well-known in the art to manage user medical information and determine when it should be made available to a user, but that it is also old and well-known in the art to maintain a user’s medical information by, at least, more than one service providers, e.g., a network of service providers (¶ 44).
Additionally, Connery teaches that it is well-known in the art that the medical information can be stored at a plurality of different locations, such as, but not limited to, the user’s mobile device.  Connery then teaches that the user’s mobile device can transmit the medical information to a first responder’s device by way of, for example, Bluetooth or NFC, after the first responder’s device has authenticated itself to the user’s mobile device (¶ 29).
One of ordinary skill in the art would found it beneficial to incorporate the teachings of Connery into the system and method of Hathorn as this would ensure that only authenticated users are provided access to sensitive information about another user at the time of the emergency, i.e. transmitting a user’s health record information to an authenticated responder device directly from the user’s mobile device, while ensuring that all relevant information is being provided to the responder in order to allow the responder to best treat the user by being provided all available and relevant information, i.e. receiving information from a plurality of healthcare providers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of having a network of service providers maintain information that is to be eventually shared, as well as locally storing the information on the user’s device and have the user’s device transmit the information to a first responder’s device by way of Bluetooth or NFC, as taught by Connery, for the single service provider embodiment and network-based medical information transmission disclosed by Hathorn.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 2, the combination of Hathorn and Connery discloses the method of claim 1, wherein the first mode of communication is used by the mobile device to transfer an image between the mobile device and the provider device (¶ 115, 121, 133, 137 wherein the first mode of communication can be an image, e.g., QR code, that is transferred between the user’s mobile device and provider device). 
In regards to claim 3, the combination of Hathorn and Connery discloses the method of claim 2, wherein the image is displayed by the mobile device for capture by a camera of the provider device, and wherein the image includes encoded information identifying the user of the mobile device, and address information used to access the electronic healthcare records of the user (¶ 115, 116, 118 – 121, 133, 137 wherein the image is displayed on the user’s mobile device and captured by the provider’s device using a camera and where the image includes encoded information identifying the user and PHR information). 
In regards to claim 4, the combination of Hathorn and Connery discloses the method of claim 2, wherein the image comprises a quick response code or a barcode that is displayed by the mobile device for capture by a camera of the provider device, and wherein the provider device is configured to use cryptographic keys to access the electronic healthcare records of the user (¶ 115, 116, 118 – 121, 133, 137 wherein the image, e.g, QR code, is displayed on the user’s mobile device and captured by the provider’s device using a camera and where the image includes encoded information identifying the user and PHR information and further allows, if authorized/authenticated, access to the user’s PHR information). 
In regards to claim 5, the combination of Hathorn and Connery discloses the method of claim 1, further comprising: receiving at the mobile device, a first-responder identification in the information authenticating the identity of the provider, wherein the first-responder identification is universally provided to devices operated by subscribed providers in a wireless network system; and transmitting by a second mode of communication the electronic authorization to a network repository of certain electronic healthcare records of the user maintained by the network repository, wherein the electronic authorization serves as a limited consent to immediately and directly access the certain electronic healthcare records of the user maintained by the network repository in order to provide assistance to the user (¶ 118 – 121, 133, 137 where in a situation where the patient is unable to provide the necessary credentials to a provider and provider device, the system allows for the provider to scan the code on the user’s mobile device and be provided with further guidance on how access to the user’s PHR can be obtained, such as, but not limited to, being provided with the information to contact an online web or call-in center in order to then be provided with a PIN so as to gain access to the user’s PHR.  The system is further capable of allowing the user to establish various security levels and provide parameters that dictate who is allowed access to their PHR and how much access a provider can be provided with and wherein the provider’s device is granted access to the patient’s PHR information based on the authorization level that has been granted to the provider and wherein the mode of communication that this is performed is different from the first mode, wherein the first can be a phone call or display of a QR code (for example) while the second can be electronic communication over a communication network, e.g., online, Internet, or the like.  This entire process is carried out in order to assist a user during, for example, a medical emergency.  See also quoted citations provided above.; Connery – ¶ 29 wherein the first-responder authenticates themselves to the user’s device first before being granted access to have the medical information transmitted from the user’s device to the first-responder’s device.  The Examiner asserts that the authentication process is equivalent to the first-responder providing the proper credentials to identify themselves as being allowed to access the information stored on the user’s device.). 
In regards to claim 6, the combination of Hathorn and Connery discloses the method of claim 5, further comprising: receiving the information authenticating the identity of the provider device at the mobile device; automatically retrieving the certain electronic healthcare records from the network repository; and causing the electronic healthcare records of the user from the mobile device to the provider device (¶ 118 – 121, 137 where in a situation where the patient is unable to provide the necessary credentials to a provider and provider device, the system allows for the provider to scan the code on the user’s mobile device and be provided with further guidance on how access to the user’s PHR can be obtained, such as, but not limited to, being provided with the information to contact an online web or call-in center in order to then be provided with a PIN so as to gain access to the user’s PHR.  The system is further capable of allowing the user to establish various security levels and provide parameters that dictate who is allowed access to their PHR and how much access a provider can be provided with and wherein the provider’s device is granted access to the patient’s PHR information based on the authorization level that has been granted to the provider and wherein the mode of communication that this is performed is different from the first mode, wherein the first can be a phone call or display of a QR code (for example) while the second can be electronic communication over a communication network, e.g., online, Internet, or the like).  
In regards to claim 7, the combination of Hathorn and Connery discloses the method of claim 1, wherein one or more code sets that include an international or national standardized health data code list are maintained by the mobile device, and further comprising: enabling a user to parse, decode, aggregate, classify or organize the electronic healthcare records of the user by category (¶ 109, 114, 116, 119 where the patient data includes demographic information, insurance information, allergies, medical conditions, prescriptions, and so forth that any healthcare provider can use, retrieve, and auto-populate into their respective registration system, which is further accomplished by configuring the system to utilize a standardized data interface convention.; ¶ 114 wherein the interfacing, communication, and handling of information can conform with, for example, the Health Level 7 (HL-7) convention.  See provided NPL for more information on HL-7).
In regards to claim 8, Hathorn discloses the method of claim 7, wherein the one or more code sets include international or national standardized health data code lists for medications, diagnoses, laboratory tests, procedures, immunizations, or individual medical professions (¶ 109 – wherein the information included in the PHR includes, but is not limited to, medications). 
In regards to claim 11, Hathorn discloses a mobile computing device configured for wireless communications and comprising: 
at least one processing circuit, configured to: 
cause a request for assistance to be transmitted from the mobile computing device to a provider device using a first mode of communication, wherein the request for assistance is generated in response to an input of a user of the mobile computing device or a condition of the user that is detected by the mobile computing device (¶ 121, 127 wherein a request for assistance is received from a mobile device to a provider device using a first mode of communication and is in response to a user input on the mobile device); 
In regards to:
receive information authenticating an identity of the provider device; and 
cause the mobile device to provide an electronic authorization to the provider device when the identity of the provider device has been authenticated, the electronic authorization comprising a preauthorization maintained by the mobile computing device and configured in advance by the user to enable for the provider device to immediately and directly access electronic healthcare records of the user 
¶ 118 – 121, 137 where in a situation where the patient is unable to provide the necessary credentials to a provider and provider device, the system allows for the provider to scan the code on the user’s mobile device and be provided with further guidance on how access to the user’s PHR can be obtained, such as, but not limited to, being provided with the information to contact an online web or call-in center in order to then be provided with a PIN so as to gain access to the user’s PHR or, alternatively, allowing the patient to provide security levels that provides access to the service provider’s device without the needs of the patient entering their PIN or contacting a third party.  Accordingly, the system is further capable of allowing the user to establish various security levels and provide parameters that dictate who is allowed access to their PHR and how much access a provider can be provided with.; ¶ 118 “…the patient/member is provided with the ability to set the security level of the scannable code to permit emergency workers to gain access to the patient’s PHI upon scanning the patient’s scannable code or upon calling a call-in center.”; ¶ 119 “The system may be programed so that the initial downloading of the patient’s PHI upon scanning the patient’s scanning code at the healthcare delivery facility is limited in content to the EHR fields required for registration at the facility, and does not contain any information about insurance coverage.”; ¶ 120  “…the patient may also set the security level of the system to always permit the healthcare delivery facility to access the minimum PHI required for patient intake registration and patient medical screening exam (e.g., EMTALA complaint), but will permit the patient to protect additional protected PHI requiring further patient authorization to obtain such additional patient protected PHI.”; ¶ 137 “If a patient has enabled this option (e.g., via a subscription), EMS personnel can scan the QR code and a prompt will appear after the initial QR scan that asks whether the person scanning is a 911/EMS/paramedic or an ER/Hospital/Clinic staff.”; ¶ 124, 125, 133 wherein the user can pre-authorize a provider with access rights to their information.; ¶ 133 “Emergency personnel (or other hospital facility personnel) can use any smart phone with a QR reader to scan the code and within an instant access to the member’s medical profile to help guide them in treatment.”
As demonstrated above, Hathorn discloses various embodiments of how information can be acquired by an EMT and additional embodiments of how an EMT can acquire information upon scanning the code displayed by the mobile device.  Although Hathorn discloses an embodiment where emergency personnel are not pre-authorized to access the patient’s information or that additional steps must be taken after scanning the code in order to acquire more patient information, Hathorn also discloses an embodiment where the patient can set a security level where access is granted to the emergency personnel upon scanning the displayed code without requiring the personnel to contact a third party.
NOTE: To further expedite prosecution, in the event that the applicant does not agree that Hathorn discloses responder authentication, the Examiner refers to Connery, which also teaches this aspect of the invention.), 
wherein the electronic healthcare records of the user include healthcare records maintained by a plurality of electronic healthcare record systems operated by at least two different providers, each electronic healthcare record system requiring consent of the user to permit access to the electronic healthcare records of the user,
wherein the electronic authorization provided to the provider device by the mobile device serves as a limited consent of the user that enables the provider device to immediately and directly access a portion of the electronic healthcare records of the user including when the user is incapacitated, the portion of the electronic healthcare records being selected in advance by the user as being expected to be relevant or necessary during an emergency involving the user, and
[…]
(¶ 118 – 121, 137 wherein the provider’s device is granted access to the patient’s PHR information based on the authorization level that has been granted to the provider and wherein the mode of communication that this is performed is different from the first mode, wherein the first can be a phone call or display of a QR code (for example) while the second can be electronic communication over a communication network, e.g., online, Internet, or the like; ¶ 118 “…the patient/member is provided with the ability to set the security level of the scannable code to permit emergency workers to gain access to the patient’s PHI upon scanning the patient’s scannable code or upon calling a call-in center.”; ¶ 119 “The system may be programed so that the initial downloading of the patient’s PHI upon scanning the patient’s scanning code at the healthcare delivery facility is limited in content to the EHR fields required for registration at the facility, and does not contain any information about insurance coverage.”; ¶ 120  “…the patient may also set the security level of the system to always permit the healthcare delivery facility to access the minimum PHI required for patient intake registration and patient medical screening exam (e.g., EMTALA complaint), but will permit the patient to protect additional protected PHI requiring further patient authorization to obtain such additional patient protected PHI.”; ¶ 137 “If a patient has enabled this option (e.g., via a subscription), EMS personnel can scan the QR code and a prompt will appear after the initial QR scan that asks whether the person scanning is a 911/EMS/paramedic or an ER/Hospital/Clinic staff.”; ¶ 124, 125, 133 wherein the user can pre-authorize a provider with access rights to their information, thereby allowing the authorization to be provided to a provider in advance and further allowing the provider with access to the user’s records, which would include situations where the user is incapacitated.
NOTE: To further expedite prosecution, in the event that the applicant does not agree that Hathorn discloses responder authentication, the Examiner refers to Connery, which also teaches this aspect of the invention.).  
In summary, Hathorn provides a system and method wherein, using a mobile device, a user of the mobile device can control who is provided access to their medical records.  Hathorn discloses that the system and method allows a patient, using their mobile device, to control whether or not a service provider, using their own mobile device, should be granted access to their medical records.
With that said, Hathorn discloses a system and method of streamlining a medical situation for both the patient and a medical provider.  Specifically, Hathorn discloses that medical information (PHP and the like) is maintained by a service provider and access is provided to requesting users.  Despite this, Hathorn does not explicitly disclose whether it is old and well-known in the art for medical information to be maintained by more than one provider, as well as whether it is well-known in the art to store the information locally on the user’s device and having the user’s device transmit the information to a first responder’s device.
To be more specific, Hathorn fails to explicitly disclose:
responder identification and authentication; (See note provided above.)
wherein the electronic healthcare records of the user include healthcare records maintained by a plurality of electronic healthcare record systems operated by at least two different providers, each electronic healthcare record system requiring consent of the user to permit access to the electronic healthcare records of the user; and
wherein the electronic healthcare records of the user include a medical history that is communicated to the provider device from the mobile device when network access is unavailable.
However, Connery, which is also directed towards making a user’s medical information available to a provider, teaches that it is not only old and well-known in the art to manage user medical information and determine when it should be made available to a user, but that it is also old and well-known in the art to maintain a user’s medical information by, at least, more than one service providers, e.g., a network of service providers (¶ 44).
Additionally, Connery teaches that it is well-known in the art that the medical information can be stored at a plurality of different locations, such as, but not limited to, the user’s mobile device.  Connery then teaches that the user’s mobile device can transmit the medical information to a first responder’s device by way of, for example, Bluetooth or NFC, after the first responder’s device has authenticated itself to the user’s mobile device (¶ 29).
One of ordinary skill in the art would found it beneficial to incorporate the teachings of Connery into the system and method of Hathorn as this would ensure that only authenticated users are provided access to sensitive information about another user at the time of the emergency, i.e. transmitting a user’s health record information to an authenticated responder device directly from the user’s mobile device, while ensuring that all relevant information is being provided to the responder in order to allow the responder to best treat the user by being provided all available and relevant information, i.e. receiving information from a plurality of healthcare providers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of having a network of service providers maintain information that is to be eventually shared, as well as locally storing the information on the user’s device and have the user’s device transmit the information to a first responder’s device by way of Bluetooth or NFC, as taught by Connery, for the single service provider embodiment and network-based medical information transmission disclosed by Hathorn.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 12, the combination of Hathorn and Connery discloses the mobile computing device of claim 11, further comprising: a display configured to display an image, wherein in the first mode of communication information is transmitted in the image (¶ 115, 121, 133, 137 wherein the first mode of communication can be an image, e.g., QR code, that is transferred between the user’s mobile device and provider device).  
In regards to claim 13, the combination of Hathorn and Connery discloses the mobile computing device of claim 12, wherein the image is displayed by the mobile computing device for capture by a camera of the provider device, and wherein the image includes encoded information identifying the user of the mobile computing device, and address information used to access of the electronic healthcare records of the user (¶ 115, 116, 118 – 121, 133, 137 wherein the image is displayed on the user’s mobile device and captured by the provider’s device using a camera and where).  
In regards to claim 14, the combination of Hathorn and Connery discloses the mobile computing device of claim 12, wherein the image comprises a quick response code or a barcode that is displayed by the mobile computing device for capture by a camera of the provider device, and wherein the provider device is configured to use cryptographic keys to access the electronic healthcare records of the user (¶ 115, 116, 118 – 121, 133, 137 wherein the image, e.g, QR code, is displayed on the user’s mobile device and captured by the provider’s device using a camera and where the image includes encoded information identifying the user and PHR information and further allows, if authorized/authenticated, access to the user’s PHR information). 
In regards to claim 15, the combination of Hathorn and Connery discloses the mobile computing device of claim 11, further comprising: a radio frequency transceiver configured to transmit the electronic authorization to a network repository of certain electronic healthcare records of the user maintained by the network repository after receiving information authenticating the identity of the provider device, wherein the electronic authorization serves as a limited consent to immediately and directly access the certain electronic healthcare records of the user in the network repository in order to provide assistance to the user (¶ 118 – 121, 133, 137 where in a situation where the patient is unable to provide the necessary credentials to a provider and provider device, the system allows for the provider to scan the code on the user’s mobile device and be provided with further guidance on how access to the user’s PHR can be obtained, such as, but not limited to, being provided with the information to contact an online web or call-in center in order to then be provided with a PIN so as to gain access to the user’s PHR.  The system is further capable of allowing the user to establish various security levels and provide parameters that dictate who is allowed access to their PHR and how much access a provider can be provided with and wherein the provider’s device is granted access to the patient’s PHR information based on the authorization level that has been granted to the provider and wherein the mode of communication that this is performed is different from the first mode, wherein the first can be a phone call or display of a QR code (for example) while the second can be electronic communication over a communication network, e.g., online, Internet, or the like.  This entire process is carried out in order to assist a user during, for example, a medical emergency.  See also quoted citations provided above.; Connery – ¶ 29 wherein the first-responder authenticates themselves to the user’s device first before being granted access to have the medical information transmitted from the user’s device to the first-responder’s device.  The Examiner asserts that the authentication process is equivalent to the first-responder providing the proper credentials to identify themselves as being allowed to access the information stored on the user’s device.).  
In regards to claim 16, the combination of Hathorn and Connery discloses the mobile computing device of claim 15, further comprising one or more radio frequency transceivers configured to: retrieve a first-responder identification information authenticating the identity of the provider device, wherein the first-responder identification is universally provided to subscribed devices in a wireless network system; automatically retrieve the certain electronic healthcare records of the user from the network repository; and cause the electronic healthcare records of the user from the mobile computing device to the provider device (¶ 118 – 121, 137 where in a situation where the patient is unable to provide the necessary credentials to a provider and provider device, the system allows for the provider to scan the code on the user’s mobile device and be provided with further guidance on how access to the user’s PHR can be obtained, such as, but not limited to, being provided with the information to contact an online web or call-in center in order to then be provided with a PIN so as to gain access to the user’s PHR.  The system is further capable of allowing the user to establish various security levels and provide parameters that dictate who is allowed access to their PHR and how much access a provider can be provided with and wherein the provider’s device is granted access to the patient’s PHR information based on the authorization level that has been granted to the provider and wherein the mode of communication that this is performed is different from the first mode, wherein the first can be a phone call or display of a QR code (for example) while the second can be electronic communication over a communication network, e.g., online, Internet, or the like.  This entire process is carried out in order to assist a user during, for example, a medical emergency.; Connery – ¶ 29 wherein the first-responder authenticates themselves to the user’s device first before being granted access to have the medical information transmitted from the user’s device to the first-responder’s device.  The Examiner asserts that the authentication process is equivalent to the first-responder providing the proper credentials to identify themselves as being allowed to access the information stored on the user’s device.).  
In regards to claim 17, Hathorn discloses the mobile computing device of claim 11, wherein one or more code sets that include an international or national standardized health data code list are maintained by the mobile computing device, wherein the at least one processing circuit is configured to: enable the user to parse, decode, aggregate, classify or organize the electronic healthcare records of the user by category, wherein the one or more code sets include international or national standardized health data code lists for medications, diagnoses, laboratory tests, procedures, immunizations, or individual medical professions (¶ 109, 114, 116, 119 where the patient data includes demographic information, insurance information, allergies, medical conditions, prescriptions, and so forth that any healthcare provider can use, retrieve, and auto-populate into their respective registration system, which is further accomplished by configuring the system to utilize a standardized data interface convention; ¶ 109 – wherein the information included in the PHR includes, but is not limited to, medications.; ¶ 114 wherein the interfacing, communication, and handling of information can conform with, for example, the Health Level 7 (HL-7) convention.  See provided NPL for more information on HL-7).  
In regards to claim 19, Hathorn discloses the mobile computing device of claim 11, further comprising: 
a radio frequency transceiver configured to communicate over a wide area network when the mobile computing device is using a second mode of communication, 
wherein the at least one processing circuit is configured to: 
access a container on a network server through the radio frequency transceiver; and 
cause an encrypted copy of the electronic healthcare records of the user to be deposited in the container, […]
(¶ 112, 118 – 121, 137 wherein the system is configured to utilize a wide range of different modes of communication over a wide range of different computing devices and, regardless of the mode and device, further configured to access documents, records, data, and the like, i.e. container, over the mode of communication in order to allow a patient to make their PHR accessible to a provider, wherein the information is encrypted and accessible using, for example, QR codes).  
In summary, Hathorn provides a system and method wherein, using a mobile device, a user of the mobile device can control who is provided access to their medical records.  Hathorn discloses that the system and method allows a patient, using their mobile device, to control whether or not a service provider, using their own mobile device, should be granted access to their medical records.
With that said, Hathorn discloses a system and system and method of protecting and making PHR accessible to authorized/authenticated users.  Although Hathorn discloses the use of various security measures, Hathorn does not teach all forms of security/protection that can be used in order to protect sensitive information.
To be more specific, Hathorn fails to explicitly disclose:
cause an encrypted copy of the electronic healthcare records of the user to be deposited in the container, wherein the electronic healthcare records of the user that are deposited in the container are deleted after a predetermined time or after a first retrieval of the electronic healthcare records of the user from the container.  
However, Connery, which is also directed towards making a user’s medical information available to a provider, teaches that it is not only old and well-known in the art to manage user medical information and determine when it should be made available to a user, but that it is also old and well-known in the art to delete the information after a predetermined period of time after it was initially received.  One of ordinary skill in the art would have found it obvious that by adding this additional layer of security to sensitive information would result in peace of mind for the user while also minimizing, if not eliminating, the likelihood that sensitive information is accessed inappropriately.
(For support see: ¶ 27, 29, 41, 50, 68, 71, 84)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the medical information distribution system and method of Hathorn with ability to a determine for how long information should be available and deleting the information after a predetermined period of time, as taught by Connery, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 20, the combination of Hathorn and Connery discloses the mobile computing device of claim 19, wherein the mobile computing device, the provider device or the network server maintains a log related to transactions involving the container, and 
wherein the log records one or more of a description of the electronic healthcare records of the user deposited in the container, the identity of the user of the mobile computing device, or an identity of the provider device when the electronic healthcare records of the user are transmitted to the provider device
(Connery – ¶ 37, 46 – 48 wherein the system maintains a record of, at least, the identity of the user of the mobile computing device; See also Hathorn, as discussed above, which also discloses this feature as well.).  

_____________________________________________________________________

Claims 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn et al. (US PGPub 2014/0316812 A1) in view of Connery et al. (US PGPub 2015/0100348 A1) in further view of Johnson (US PGPub 2009/0186322 A1).
In regards to claim 9, Hathorn discloses a system and method of streamlining a medical situation for both the patient and a medical provider.  Hathorn discloses that it utilizes GPS as a means of more effectively identifying and providing care for a patient by determining the nearest medical facility for the patient based on the patient’s location.  Although the goals and objectives of Hathorn is to provide medical care in a more effective and efficient manner and that it is well-known to provide care based on the patient’s location, Hathorn fails to provide all possible means of how attention can be improved upon for a patient.
To be more specific, Hathorn fails to explicitly disclose:
the method of claim 7, wherein the electronic healthcare records of the user are displayed, updated or manipulated in a language spoken by a healthcare professional making use of the electronic healthcare records of the user. 
However, Johnson, which is also directed towards provide medical services, further teaches that it is well-known in the art to take into consideration language.  More specifically, similar to Hathorn, Johnson teaches utilizing location information in order to determine how care should be provided, however, Johnson further improves upon this concept by teaching that it is well-known in the art that as a means of further assisting a user to also take into consideration the preferred language that can be used in order to make communication easier and, further still, to also take into consideration the geographic location of a user in order to determine what language should be used.  As a result, it would have been beneficial to further improve the GPS based service system and method of Hathorn for providing medical service to a user and to incorporate the location based language identification system and method of Johnson as a means of further improving medical service and determining the best way of providing service to a patient in need of medical care so as to result and achieve the goals and objectives of Hathorn, which is to provide a more streamlined experience for both patient and medical provider, e.g., automatically filling in fields for registration, how to care for a patient, and etc..
(For support see: ¶ 2, 74, 94)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the medical information distribution system and method of Hathorn with ability to take into consideration language when providing or requesting for medical service, as taught by Johnson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 10, the combination of Hathorn and Johnson discloses the method of claim 9, wherein the language spoken by the healthcare professional is determined automatically by GPS location or other location service (Hathorn – ¶ 125; Johnson – ¶ 94 wherein GPS is used for identifying services based on the location of the patient and wherein language can be determined based on geographic location). 
In regards to claim 18, Hathorn discloses the mobile computing device of claim 11, wherein the at least one processing circuit is configured to: 
[…]; 
In regards to:
enable the healthcare professional to update or manipulate the electronic healthcare records of the user […]; 
determine a location of the mobile computing device using location information derived using a global positioning satellite
(¶ 114, 115, 116, 119, 125 wherein the healthcare professional is enabled to update or manipulate the HER and where the system is able to determine the location of the device using GPS); and 
[…].  
Hathorn discloses a system and method of streamlining a medical situation for both the patient and a medical provider.  Hathorn discloses that it utilizes GPS as a means of more effectively identifying and providing care for a patient by determining the nearest medical facility for the patient based on the patient’s location.  Although the goals and objectives of Hathorn is to provide medical care in a more effective and efficient manner and that it is well-known to provide care based on the patient’s location, Hathorn fails to provide all possible means of how attention can be improved upon for a patient.
To be more specific, Hathorn fails to explicitly disclose:
display the electronic healthcare records of the user in a language spoken by a healthcare professional using the provider device; 
enable the healthcare professional to update or manipulate the electronic healthcare records of the user using a spoken language of the healthcare professional; and
automatically determine the language spoken by the healthcare professional using the location information.  
However, Johnson, which is also directed towards provide medical services, further teaches that it is well-known in the art to take into consideration language.  More specifically, similar to Hathorn, Johnson teaches utilizing location information in order to determine how care should be provided, however, Johnson further improves upon this concept by teaching that it is well-known in the art that as a means of further assisting a user to also take into consideration the preferred language that can be used in order to make communication easier and, further still, to also take into consideration the geographic location of a user in order to determine what language should be used.  As a result, it would have been beneficial to further improve the GPS based service system and method of Hathorn for providing medical service to a user and to incorporate the location based language identification system and method of Johnson as a means of further improving medical service and determining the best way of providing service to a patient in need of medical care so as to result and achieve the goals and objectives of Hathorn, which is to provide a more streamlined experience for both patient and medical provider, e.g., automatically filling in fields for registration, how to care for a patient, and etc.  
Moreover, as was discussed above, Hathorn discloses that the system is configured so that it can be used at any ER, health system, clinic, and so forth and that the information in the PHR is utilized in order to automatically populate fields of a particular healthcare provider’s facility.  As a result, since, again, Hathorn discloses that medical services can be provided based on the location of the patient it would have been obvious to one of ordinary skill in the art to automatically populate information, such as the patient’s name, age, DOB, and etc., into any registration form of any facility and to incorporate the teachings of Johnson to allow for the same information to be inputted in whatever form that a particular facility uses, regardless of language, since, many facilities would require to know, at least, the patient’s name, age, and etc.  By incorporating the teaching of also taking into consideration the language of a facility, one of ordinary skill in the art would have found it obvious that this would further benefit and improve upon the system and method of Hathorn as this would increase the reach, usability, and benefits of the system since it would ensure that the system could truly be used in any healthcare facility and allow the system to determine where a patient’s name, ailments, medical history, age, and so forth should go in the particular form used by a particular facility. 
(For support see: ¶ 2, 74, 94)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include medical information distribution system and method of Hathorn with ability to take into consideration language when providing or requesting for medical service, as taught by Johnson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.
Rejections under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
With regards to the applicant’s argument relying on the embodiment of Hathorn using a PIN, the Examiner has already addressed this in the Final Rejection mailed on November 30, 2020.  The Examiner has provided specific quotes from the provided citations that demonstrate that the applicant’s arguments are unpersuasive, which the applicant has failed to address.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/4/2021